Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS Executive Employment Agreement (“Agreement”) is made and entered into as of
June 4, 2018 (the “Effective Date”), by and between Rubicon Technology, Inc., a
Delaware corporation (the “Company”), and Inga A. Slavutsky, a resident of the
State of Illinois (the “Executive”).

 

PRELIMINARY STATEMENTS

 

The Company is in the business of providing material science solutions of
sapphire and other advanced technology materials for the Opto-electrics
Semiconductor Fabrication, Optical and Laser and Telecommunications Marketplaces
(“Company’s Business”); provided, however, the term shall be deemed amended to
reflect any actual change in the Company’s Business after the date hereof but
prior to the day following the date on which Executive shall cease to be
employed by the Company (as reflected in the minutes of the Board of Directors
of the Company prior to the Termination Date (as defined below) or the
Resignation Date (as defined below), as applicable).

 

As a result of Executive’s previous employment, the Executive is well acquainted
with the affairs of the Company and its personnel, services, products, and
business practices and relationships and other Confidential Information (as
defined in Section 5 below). This Agreement is entered into for, among other
things, the protection of the Company’s business relationships, goodwill and
going business value and the prevention of the unauthorized use or disclosure of
any Confidential Information by the Executive.

 

Capitalized terms used herein, but not otherwise defined, shall have the
meanings ascribed to such terms in the Company’s 2016 Stock Incentive Plan, as
amended (the “Plan”).

 

AGREEMENT

 

In consideration of the premises and the mutual promises and covenants contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties here to agree as
follows:

 

Section 1. Employment and Duties.

 

(a)  Employment Duties. Throughout the Employment Term (as defined in Section 2
below), the Executive shall serve as the CFO and Secretary of the Company, and
shall report to the President and Chief Executive Officer of the Company (the
“CEO”). Throughout the Employment Term, the Executive shall: (i) devote her
working hours, on a full-time basis, to her duties and responsibilities to the
Company; (ii) faithfully and loyally serve the Company; (iii) comply in all
material respects with all lawful directions and instructions given to her by
the CEO and the Board of Directors (the “Board”); and (iv) use her best efforts
to promote and serve the interests of the Company. The Executive shall comply in
all material respects with all applicable laws, rules and regulations relating
to the performance of the Executive’s duties and responsibilities hereunder.

 

 

 

 

(b)  Exclusive Employment. Throughout the Employment Term, the Executive shall
not render her services, directly or indirectly, to any person or entity other
than the Company without the prior consent of the Board, which may be withheld
or granted by the Board in its sole discretion. The Executive shall not engage
in any activity which would materially interfere with the faithful and timely
performance of her duties under this Agreement; provided however, the Executive
may, subject to the prior consent of the Board, which shall not be unreasonably
withheld, serve as a director of any other company, so long as such service does
not unreasonably and materially interfere with the timely performance of the
Executive’s duties under this Agreement.

 

Section 2. Employment Term. The Executive’s employment as the Chief Financial
Officer and Secretary shall commence on June 1, 2018 and shall continue
thereafter unless and until her employment is terminated pursuant to the terms
of this Agreement. As used herein, “Employment Term” shall mean the actual
period of time during which the Executive is employed by the Company under the
terms and conditions of this Agreement.

 

Section 3. Compensation and Other Benefits. During the Employment Term, the
Company shall pay and provide the following compensation and other benefits to
the Executive as full compensation for all services rendered by the Executive to
the Company:

 

(a) Annual Salary. The Executive’s annual salary shall be One Hundred Thirty
Thousand Dollars ($130,000) (the “Annual Salary”) commencing on June 1, 2018.
The Annual Salary shall be paid in accordance with the then-prevailing payroll
practices of the Company, less applicable taxes, payroll deductions and
withholdings required by law. The Board shall review the Annual Salary on an
annual basis and make appropriate adjustments thereto from time to time;
provided that the Annual Salary shall not be reduced below $130,000 without the
Executive’s prior written consent.

 

(b) Bonuses.

 

(i)  For calendar year 2018, the Executive shall be paid a fixed cash bonus of
Eight Thousand Seven Hundred Fifty Dollars ($8,750) in the first payroll period
following the Company’s filing with the Securities and Exchange Commission of
its Report on Form 10-K for the year ending December 31, 2018. For 2019 and
thereafter, the Executive shall be paid an annual fixed cash bonus of Fifteen
Thousand Dollars ($15,000) upon the same conditions and timing set forth above
for 2018. In addition, every year Employee is eligible to receive a
discretionary bonus of up to Ten Thousand Dollars ($10,000). The Employee must
be an employee of the Company in good standing on the date that each such bonus
is to be paid. Each such bonuses, if paid, shall be subject to applicable taxes,
payroll deductions, and withholdings required by law.

 

 2 

 

 

(d) Employee Benefit Plans. The Executive shall be eligible to participate in
all employee benefit plans offered by the Company, but participation shall be
subject to all of the terms and conditions of such plans applicable to all such
employees, including all waiting periods, eligibility requirements,
contributions, exclusions and other similar conditions or limitations.

 

(e) Vacation. The Executive shall be entitled to accrue fifteen (15) vacation
days per calendar year, which vacation days shall accrue proportionately
throughout the year based on completed months of service. Any unused vacation
days shall not be carried forward from one calendar year to the next. For
purposes of this Agreement, the term “Termination Vacation Pay” shall mean, at
the time of a termination of the Executive’s employment hereunder, the payment
due to the Executive at the rate of the Annual Salary in effect at that time, on
a daily basis, multiplied by the number of earned and unused vacation days for
the then current calendar year for the period between January 1 of such year and
the Termination Date.

 

(f)  Other Expenses. The Company shall reimburse the Executive for all
reasonable and ordinary out-of-pocket business expenses incurred by the
Executive in the scope of her employment hereunder. The Executive shall submit
itemized expense reports in order to obtain reimbursement of expenses and shall
submit with such expense reports such records and logs as may be required by the
relevant taxing authorities for the substantiation of each such business expense
as a deduction on the Company’s income tax returns.

 

Section 4. Termination of Employment. The Executive’s employment with the
Company shall be subject to termination as follows:

 

(a) Termination for Cause. The Company may immediately terminate the Executive
for Cause (as defined below) by giving written notice to the Executive. In the
event of a termination for Cause, the Executive shall be entitled to payment of
(i) that portion of any of Executive’s Annual Salary that the Executive earned
through and including the Termination Date, at the rate of the Annual Salary in
effect at that time, (ii) any Termination Vacation Pay, and (iii) any bonus
earned prior to the Termination Date that remains unpaid, subject to any offset
or recoupment rights of the Company and any other rights or remedies applicable
to any breach of this Agreement by the Executive prior to the Termination Date.
Except as provided herein or required by applicable law, the Executive shall not
be entitled to any other compensation or benefits. Termination for “Cause” shall
mean termination by the Board of the Executive’s employment with the Company,
after a good faith determination by the Board at a meeting called and held for
that purpose, or in a written consent to resolutions signed by all members of
the Board, and after reasonable notice to the Executive, that the Executive:

 

(i) has willfully engaged in misconduct materially and adversely affecting the
Company;

 

(ii) engaged in theft, fraud, embezzlement or similar behavior;

 

 3 

 

 

(iii) has been indicted or convicted of a felony; or

 

(iv) has willfully continued, after a correction period, to fail to
substantially perform the material duties of Executive’s position with the
Company (other than failure resulting from incapacity due to physical or mental
illness). The correction period shall last not less than ten (10) days after the
Company provides Executive with written notice of Executive’s failure to
substantially perform Executive’s material duties.

 

(b) Termination Without Cause. The Company may, in its sole discretion,
terminate the Executive without Cause, by providing notice to the Executive (the
“Termination Notice”) at least five (5) calendar days prior to the Termination
Date. In the event of a termination without Cause, the Executive shall be
entitled to: (i) payment of that portion of any Executive’s Annual Salary that
the Executive earned through and including the Termination Date, at the rate of
the Annual Salary in effect at that time; (ii) any Termination Vacation Pay;
(iii) any bonus earned prior to the Termination Date that remains unpaid; (iv)
payment of Executive’s Annual Salary, at the rate of the Annual Salary in effect
at that time, commencing on the Termination Date and continuing for the three
(3) month period thereafter; provided, however that the Executive executes and
delivers to the Company a complete release agreement in form and substance
reasonably acceptable to the Company. In addition, the Company shall be
obligated to continue any health and welfare benefits provided to the Executive
under Section 3(d) throughout the period commencing on the Termination Date and
continuing for a three (3) month period thereafter. Except as provided herein or
required by applicable law, the Executive shall not be entitled to any other
compensation or benefits. With respect to Section 4(b)(iv) above, such payments
shall be paid in accordance with the then-prevailing payroll practices of the
Company, less applicable taxes, payroll deductions and withholdings required by
law.

 

(c)  Resignation. The Executive may resign from her employment with the Company
at any time by providing written notice to the Company thirty (30) calendar days
prior to the Resignation Date. In the event of resignation, the Executive shall
be entitled to payment of that portion of the Executive’s Annual Salary that the
Executive earned through and including the Resignation Date, at the rate of the
Annual Salary in effect at that time, any Termination Vacation Pay and any bonus
earned prior to the Resignation Date that remains unpaid. Except as provided
herein (including, without limitation, in Section 4(d)) or required by
applicable law, the Executive shall not be entitled to any other compensation or
benefits.

 

(d)  Resignation for Good Reason. Notwithstanding Section 4(c), the Executive
may terminate her employment by the Company for Good Reason (as defined below)
by providing written notice thereof to the Company (the “Resignation Notice”) at
least thirty (30) days prior to the Resignation Date, which notice shall set
forth in reasonable detail the nature of the facts and circumstances which
constitute “Good Reason” (as defined below) and Company shall have thirty (30)
days after receipt of the Resignation Notice to cure in all material respects
the facts and circumstances which constitute Good Reason. In the event of a
termination for Good Reason, the Executive shall be entitled to: (i) payment of
that portion of the Executive’s Annual Salary that the Executive earned through
and including the Resignation Date, at the rate of the Annual Salary in effect
at that time; (ii) any Termination Vacation Pay; (iii) any bonus earned prior to
the Resignation Date that remains unpaid; (iv) payment of Executive’s Annual
Salary, at the rate of the Annual Salary in effect at that time, commencing on
the Resignation Date and continuing for the three (3) month period thereafter;;
provided, however, that the Executive executes and delivers to the Company a
complete release agreement in form and substance reasonably acceptable to the
Company. In addition, the Company shall be obligated to continue any health and
welfare benefits provided to the Executive under Section 3(d) throughout the
period commencing on the Termination Date and continuing for a three (3) month
period thereafter. Except as provided herein or required by applicable law, the
Executive shall not be entitled to any other compensation or benefits. With
respect to Section 4(d)(iv) above, such payments shall be paid in accordance
with the then-prevailing payroll practices of the Company, less applicable
taxes, payroll deductions and withholdings required by law.

 

 4 

 

 

For purposes of this Agreement, “Good Reason” means the resignation of the
Executive’s employment by the Company by the Executive, because of (A) any
reduction in the Executive’s Annual Salary then in effect in a manner that is
not permitted under Section 3(a) hereof, (B) a substantial diminution in the
duties, responsibilities or titles of the Executive, but only if uncured in
accordance with the foregoing provisions hereof, or (C) being required by the
Board to relocate (for a period longer than six (6) consecutive months) greater
than 100 miles from the Chicago, Illinois metropolitan area in order to maintain
employment with the Company pursuant to this Agreement.

 

(e)  Death. If the Executive dies, her employment with the Company and this
Agreement shall automatically terminate on the date of her death. The
Executive’s estate or personal representative shall be entitled to receive that
portion of the Annual Salary that the Executive earned through and including the
date of the Executive’s death, at the rate of the Annual Salary in effect at
that time, any Termination Vacation Pay and any bonus earned prior to the date
of the Executive’s death that remains unpaid. Except as provided herein or
required by applicable law, neither the Executive’s estate nor her personal
representative shall be entitled to any other compensation or benefits.

 

(f)   Disability The Executive shall be deemed “Permanently Disabled” when she
has suffered any medically determinable physical or mental illness, injury or
infirmity that prevents the Executive from performing her responsibilities under
this Agreement and which disability has lasted or that the Board in good faith
has determined can be expected to last for a continuous period of not less than
90 calendar days. The Board has the discretion to determine whether the
Executive is disabled and that determination shall be binding and conclusive on
the Executive (and any guardians or representatives for her). If the Executive
becomes Permanently Disabled, the Company may terminate the Executive’s
employment with the Company as a result of the Permanent Disability by providing
written notice to the Executive thirty (30) calendar days prior to the
Termination Date, or the Executive may resign from her employment with the
Company by providing written notice to the Company thirty (30) calendar days
prior to the Resignation Date. If the Executive resigns from employment with the
Company as a result of a Permanent Disability or the Company terminates the
Executive’s employment as a result of a Permanent Disability, the Executive
shall be entitled to receive that portion of the Annual Salary, at the rate in
effect when she became Permanently Disabled, that she earned through and
including the Termination Date or Resignation Date, as applicable, less any
amounts the Executive is entitled to receive under any disability insurance
policy maintained by the Company, any Termination Vacation Pay and any bonus
earned prior to the Termination Date or Resignation Date, as applicable, that
remains unpaid. Except as provided herein or required by applicable law, the
Executive shall not be entitled to any other compensation or benefits.

 

 5 

 

 

(g) Savings Clause. This paragraph shall apply for so long as the Executive is a
“specified employee” for purposes of Section 409A of the Code. The determination
of whether the Executive is a “specified employee” shall be made in accordance
with the policy of the Company or, if none, under the default rules in Section
1.409A-1 (i) of the Treasury Regulations. Any amount otherwise payable to the
Executive on account of the Executive’s separation from service as defined in
Section 1.409A-1(h) of the Treasury Regulations that exceeds the limit provided
in Section 1.409A-1 (b)(9)(iii) of the Treasury Regulations shall not be paid
before the date which is six (6) months and a day after the date of the
Executive’s separation from service (or, if earlier, the date of the Executive’s
death). Upon the expiration of the six-month deferral period referred to in the
preceding sentence or the Executive’s death, all payments deferred pursuant to
the preceding sentence shall be paid to the Executive (or the Executive’s estate
in the event of the Executives death) in a lump sum.

 

Section 5. Confidentiality. For purposes of this Section 5, the term “Company”
shall include, in addition to the Company, its affiliates, subsidiaries and any
of their respective predecessors, successors and assigns.

 

(a)  Confidential Information. As used in this Agreement, “Confidential
Information” means any and all confidential, proprietary or other information,
whether or not originated by the Executive or the Company, which is in any way
related to the past or present Company’s Business and is either designated as
confidential or not generally known by or available to the public. Confidential
Information includes, but is not limited to (whether or not reduced to writing
or designated as confidential) (i) information regarding the Company’s existing
and potential customers and vendors; (ii) any contracts (including the existence
and contents thereof and parties thereto) to which the Company is a party or is
bound; (iii) information regarding products and services being purchased or
leased by or provided to the Company; (iv) information received by the Company
from third parties under an obligation of confidentiality, restricted disclosure
or restricted use; (v) personnel and financial information of the Company; (vi)
information with respect to the Company’s products, services, facilities,
business methods, systems, trade secrets, technical know-how, and other
intellectual property; (vii) marketing and developmental plans and techniques,
price and cost data, forecasts and forecast assumptions, and potential
strategies of the Company; and (viii) any other information relating to the
Company which was obtained by the Executive in connection with her employment by
the Company, whether before, on or after the Effective Date.

 

 6 

 

 

(b) Non-Disclosure and Non-Use of Confidential Information. The Executive
acknowledges that the Confidential Information of the Company is a valuable,
unique asset of the Company and the Executive’s unauthorized use or disclosure
thereof could cause irreparable harm to the Company for which no remedy at law
could be adequate. Accordingly, the Executive agrees that she shall hold all
Confidential Information of the Company in strict confidence and solely for the
benefit of the Company, and that, except as necessary in the course of
Executive’s duties as an employee of the Company, she shall not, directly or
indirectly, disclose or use or authorize any third party to disclose or use any
Confidential Information. The Executive shall follow all the Company policies
and procedures to protect all Confidential Information and take any additional
precautions necessary to preserve and protect the use or disclosure of any
Confidential Information at all times.

 

(c)  Ownership of Confidential Information. The Executive acknowledges and
agrees that all Confidential Information is and shall remain the exclusive
property of the Company, whether or not prepared in whole or in part by the
Executive and whether or not disclosed to or entrusted to the custody of the
Executive. Upon the termination or resignation of her employment by the Company,
or at any other time at the request of the Company, the Executive shall promptly
deliver to the Company all documents, tapes, disks, or other storage media and
any other materials, and all copies thereof in whatever form, in the possession
of the Executive pertaining to the Company’s Business, including, but not
limited to, any containing Confidential Information.

 

(d)  Public Information. Notwithstanding anything contained in this Agreement to
the contrary, information which is generally available or accessible to the
public shall be deemed Confidential Information of the Company if such
information was retrieved, gathered, assembled or maintained by the Company in
such a manner not available to the public or for a purpose beneficial to the
Company. From time to time, the Company may, for its own benefit, choose to
place certain Confidential Information or records of the Company in the public
domain. Notwithstanding anything contained in this Agreement to the contrary,
the fact that such Confidential Information may be made available to the public
in a limited form and under limited circumstances does not change the
confidential and proprietary nature of such information, and does not release
the Executive from her duties with respect to such Confidential Information as
set forth in this Agreement.

 

(e)  Survival. The Executive’s obligations set forth in this Section 5 and the
Company’s rights and remedies with respect hereto, shall indefinitely survive
the termination of this Agreement and the Executive’s employment by the Company,
regardless of the reason therefor.

 

Section 6. Restrictive Covenants. For purposes of this Section 6, the term
“Company” shall include, in addition to the Company, its affiliates,
subsidiaries and any of their respective predecessors, successors and assigns.

 

(a)  Non-Competition. The Executive shall not, during the Restricted Period and
within the Restricted Area (each as defined in subsection (c) below), directly
or indirectly, perform on behalf of any Competitor (as defined in subsection (c)
below) the same or similar services as those that Executive performed for the
Company during the Executive’s employment by the Company or otherwise. In
addition, the Executive shall not, during the Restricted Period or within the
Restricted Area, directly or indirectly engage in, own, manage, operate, join,
control, lend money or other assistance to, or participate in or be connected
with (as an officer, director, member, manager, partner, shareholder,
consultant, employee, agent, or otherwise), any Competitor.

 

 7 

 

 

(b)  Non-Solicitation. During the Restricted Period, the Executive shall not,
directly or indirectly, for herself or on behalf of any Person (as defined in
subsection (c) below), (i) solicit or attempt to solicit any Customers (as
defined in subsection (c) below), or prospective Customers, with whom the
Executive had contact at any time during the Executive’s employment by the
Company, or about whom the Executive learned Confidential Information; (ii)
divert or attempt to divert any business of the Company to any other Person;
(iii) solicit or attempt to solicit for employment, endeavor to entice away from
the Company, recruit, hire, or otherwise interfere with the Company’s
relationship with, any Person who is employed by or otherwise engaged to perform
services for the Company (or was employed or otherwise engaged to perform
services for the Company, as of any given time, within the immediately preceding
twenty-four (24) month period); (iv) cause or assist, or attempt to cause or
assist, any employee or other service provider to leave the Company; or (v)
otherwise interfere in any manner with the employment or business relationships
of the Company or the business or operations then being conducted by the
Company.

 

(c)  Definitions. For purposes of this Section 6, the following definitions have
the following meanings:

 

(i) “Competitor” means any Person that engages in a business that is the same
as, or similar to, the Company’s Business.

 

(ii) “Customer” means any Person which, as of any given date, used or purchased
or contracted to use or purchase any services or products from the Company
within the immediately preceding twenty-four (24) month period.

 

(iii) “Person” means any individual, corporation, partnership, joint venture,
association, limited liability company, joint-stock company, trust, or
unincorporated organization, or any governmental agency, officer, department,
commission, board, bureau, or instrumentality thereof.

 

(iv) “Restricted Area” means, because the market for Company’s Business is
global, or has the potential of being global, and is not dependent upon the
physical location or presence of the Company, the Executive, or any individual
or entity that may be in violation of this Agreement, the broadest geographic
region enforceable by law (excluding any location where this type of restriction
is prohibited by law) as follows: (A) everywhere in the world that has access to
Company’s Business because of the availability of the Internet; (B) everywhere
in the world that the Executive has the ability to compete with Company’s
Business through the Internet; (C) each state, commonwealth, territory, province
and other political subdivision located in North America; (D) each state,
commonwealth, territory and other political subdivision of the United States of
America; (E) any state in which the Executive has performed any services for the
Company; (F) any geographical area in which the Company has performed any
services or sold any products; (G) any geographical area in which the Company or
any of its subsidiaries have engaged in Company’s Business, which has resulted
in aggregate sales revenues of at least $25,000 during any year in the five (5)
year period immediately preceding the commencement of the Restricted Period; (H)
any state or other jurisdiction where the Company had an office at any time
during the Executive’s employment by the Company; (I) within one hundred (100)
miles of any location in which the Company had an office at any during the
Executive’s employment by the Company; and (J) within one hundred (100) miles of
any location in which the Executive provided services for the Company.

 

 8 

 

 

(v) “Restricted Period” means the period of time during the Executive’s
employment by the Company plus a period of twelve (12) months from the
Termination Date or Resignation Date, as applicable. In the event of a breach of
this Agreement by the Executive, the Restricted Period will be extended
automatically by the period of the breach.

 

(d) Survival. The Executive’s obligations set forth in this Section 6, and the
Company’s rights and remedies with respect thereto, will remain in full force
and effect during the Restricted Period and until full resolution of any dispute
related to the performance of the Executive’s obligations during the Restricted
Period.

 

(e) Public Company Exception. The prohibitions contained in this Section 6 do
not prohibit the Executive’s ownership of stock which is publicly traded,
provided that (1) the investment is passive, (2) the Executive has no other
involvement with the company, (3) the Executive’s interest is less than five
(5%) percent of the shares of the company, and (4) the Executive makes full
disclosure to the Company of the stock at the time that the Executive acquires
the shares of stock.

 

Section 7. Assignment of Inventions. Any and all inventions, improvements,
discoveries, designs, works of authorship, concepts or ideas, or expressions
thereof, whether or not subject to patents, copyrights, trademarks or service
mark protections, and whether or not reduced to practice, that are conceived or
developed by the Executive while employed with the Company and which relate to
or result from the actual or anticipated business, work, research or
investigation of the Company (collectively, “Inventions”), shall be the sole and
exclusive property of the Company. The Executive shall do all things reasonably
requested by the Company to assign to and vest in the Company the entire right,
title and interest to any such Inventions and to obtain full protection
therefor. Notwithstanding the foregoing, the provisions of this Agreement do not
apply to an Invention for which no equipment, supplies, facility, or
Confidential Information of the Company was used and which was developed
entirely on the Executive’s own time, unless (a) the Invention relates (i) to
Company’s Business, or (ii) to the Company’s actual or demonstrably anticipated
research or development, or (b) the Invention results from any work performed by
the Executive for the Company.

 

 9 

 

 

Section 8. Reasonableness; Remedies; Claims.

 

(a)  Reasonableness. The Executive has carefully considered the nature, extent
and duration of the restrictions and obligations contained in this Agreement,
including, without limitation, the geographical coverage contained in Section 6
and the time periods contained in Section 5 and Section 6 and acknowledges and
agrees that such restrictions are fair and reasonable in all respects to protect
the legitimate interests of the Company and that these restrictions are designed
for the reasonable protection of Company’s Business.

 

(b) Remedies. The Executive recognizes that any breach of this Agreement shall
cause irreparable injury to the Company, inadequately compensable in monetary
damages. Accordingly, in addition to any other legal or equitable remedies that
may be available to the Company, the Executive agrees that the Company shall be
able to seek and obtain injunctive relief in the form of a temporary restraining
order, preliminary injunction, or permanent injunction, in each case without
notice or bond, against Executive to enforce this Agreement. The Company shall
not be required to demonstrate actual injury or damage to obtain injunctive
relief from the courts. To the extent that any damages are calculable resulting
from the breach of this Agreement, the Company shall also be entitled to recover
damages, including, but not limited to, any lost profits of the Company and/or
its affiliates or subsidiaries. For purposes of this Agreement, lost profits of
the Company shall be deemed to include all gross revenues resulting from any
activity of the Executive in violation of this Agreement and all such revenues
shall be held in trust for the benefit of the Company. Any recovery of damages
by the Company shall be in addition to and not in lieu of the injunctive relief
to which the Company is entitled. In no event will a damage recovery be
considered a penalty in liquidated damages. In addition, in any action at law or
in equity arising out of this Agreement, the prevailing party shall be entitled
to recover, in addition to any damages caused by a breach of this Agreement, all
costs and expenses, including, but not limited to, reasonable attorneys’ fees,
expenses, and court costs incurred by such party in connection with such action
or proceeding. Without limiting the Company’s rights under this Section 7(b) or
any other remedies of the Company, if a court of competent jurisdiction
determines that the Executive breached any of the provisions of Sections 5 or 6,
the Company will have the right to cease making any payments or providing any
benefits otherwise due to the Executive under the terms and conditions of this
Agreement.

 

(c)  Claims by the Executive. The Executive acknowledges and agrees that any
claim or cause of action by the Executive against the Company shall not
constitute a defense to the enforcement of the restrictions and covenants set
forth in this Agreement and shall not be used to prohibit injunctive relief.

 

Section 9. Nonassignability, Binding Agreement.

 

(a)  By the Executive. The Executive shall not assign, transfer or delegate this
Agreement or any right, duty, obligation, or interest under this Agreement
without the Company’s prior written consent; provided, however, that nothing
shall preclude the Executive from designating beneficiaries to receive
compensation or benefits, if any, payable under this Agreement upon her death.

 

 10 

 

 

(b)  By the Company. The Company shall not assign, transfer or delegate this
Agreement or any right, duty, obligation or intent under this Agreement without
the Executive’s prior written consent; provided, however, that the Company may
assign this Agreement and all of its rights and obligations hereunder to any
person who or entity that shall acquire all or substantially all of the assets
and properties of the Company in a bona fide sale transaction.

 

(c)  Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties, any successors or assigns of the Company and the
Executive’s heirs and the personal representative(s) or executor(s) of the
Executive’s estate.

 

Section 10. Definitions. The following capitalized terms shall have, throughout
this Agreement, the following meanings:

 

(a)  “Resignation Date” shall mean the date specified in the Resignation Notice,
or the actual date the Executive terminates employment with the Company as the
result of a resignation as provided in whichever occurs earlier.

 

(b)  “Termination Date” shall mean the actual date the Executive ceases to be
employed with the Company as a result of action taken by the Company, and not as
a result of Executive’s resignation from employment.

 

Section 11. Judicial Modification and Severability. Executive agrees that if a
court of competent jurisdiction should determine that any phrase or provision in
this Agreement is invalid or unenforceable as written for any reason, the court
shall modify and enforce any such phrase or provision to the maximum extent
reasonably necessary to protect the Company’s legitimate business interests, so
long as the modification does not render the phrase or provision more
restrictive with regard to Executive than originally drafted. Executive further
agrees that if such modification of a phrase or provision that is invalid or
unenforceable as written is legally impossible, the Court shall sever any such
phrase or provision from this Agreement, and that the enforceability of all
other provisions of this Agreement shall not be affected, but shall otherwise
remain in full force and effect.

 

Section 12. Amendment. This Agreement may not be modified, amended, or waived in
any manner except by a written instrument signed by both parties to this
Agreement.

 

Section 13. Waiver. The waiver by any party of compliance by any other party
with any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement (whether or not similar), or a
continuing waiver or a waiver of any subsequent breach by a party of a provision
of this Agreement. Performance by any of the parties of any act not required of
it under the terms and conditions of this Agreement shall not constitute a
waiver of the limitations on its obligations under this Agreement, and no
performance shall estop that party from asserting those limitations as to any
further or future performance of its obligations.

 

 11 

 

 

Section 14. Governing Law and Forum. This Agreement shall be governed, construed
and enforced in accordance with the laws of the State of Illinois, without
regard to principles of conflict of laws of such State. Any action to enforce
this Agreement shall be brought solely in the state or federal courts located in
the City of Chicago, Illinois.

 

Section 15. Notices. All notices required or desired to be given under this
Agreement shall be in writing and shall be deemed to have been given if
delivered in person and receipted for by the party to whom the notice is
directed; mailed by certified or registered United States mail postage prepaid,
not later than the day upon which the notice is required to be given pursuant to
this Agreement; or delivered by expedited courier, shipping prepaid or mailed to
sender, on the next business day, after the date on which it is so sent, and
addressed as follows:

 

  If to the Company, to:

Board of Directors

Rubicon Technology, Inc.

900 East Green Street, Unit A

Bensenville, IL 60106.

  If to the Executive, to:

Inga Slavutsky

216 White Branch Court

Buffalo Grove, IL 60089

 

Either party may, by giving written notice to the other party, change the
address to which notice shall then be sent.

 

Section 16. Prior Agreements. This Agreement is a complete and total integration
of the understanding of the parties related to the Executive’s employment with
the Company and supersedes all prior or contemporaneous negotiations,
commitments, agreements, writings, and discussions with respect to the subject
matter of this Agreement.

 

Section 17. Headings. The headings of the sections of this Agreement are
inserted solely for convenience of reference and shall not be deemed to affect
the meaning or interpretation of this Agreement.

 

Section 18. Counterparts. This Agreement may be executed in two (2)
counterparts, each of which shall be deemed to be an original, but both of which
together shall constitute one and the same Agreement.

 

Section 19. Statutory and Common Law Duties. The duties the Executive owes to
the Company under this Agreement shall be deemed to include federal and state
statutory and common law obligations of the Executive, and do not in any way
supersede or limit any of the obligations or duties the Executive owes to the
Company. This Agreement is intended, among other things, to supplement the
provisions of the Illinois Uniform Trade Secrets Act, as enacted and amended
from time to time.

 



Section 20. Executive Acknowledgments.

 

(a)  The Executive Has Read the Document. The Executive acknowledges and agrees
that she has carefully read this entire Agreement and has been given sufficient
opportunity to discuss this Agreement with the Company before signing.

 

(b)  The Executive Has Had an Opportunity to Consult with Others. The Executive
acknowledges and agrees that she has been given an adequate opportunity to
consult with her lawyer, accountant, tax advisor, spouse and other persons she
deems appropriate concerning this Agreement and the terms and conditions hereof.

 

(c)  Executive Has a Copy. The Executive acknowledges and agrees that she has
been given a copy of this Agreement.

 

(d)  Signing is Acceptance. By signing, the Executive agrees to accept all of
the terms and conditions of this Agreement and understands that the Company is
relying upon the Executive’s stated acceptance of such terms and conditions.

 

[SIGNATURE PAGE FOLLOWS]

 

 12 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

“COMPANY”

 

RUBICON TECHNOLOGY, INC.           Michael Mikolajczyk   Chairman of the Board
of Directors       “EXECUTIVE”           Inga Slavutsky  

 

 

13



 

 

